USCA11 Case: 21-10892      Date Filed: 02/07/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10892
                   Non-Argument Calendar
                   ____________________

DEWAYNE ALLEN ROBERTS,
                                              Plaintiff-Appellant,
versus
COMMISSIONER, GEORGIA DEPARTMENT OF PUBLIC
SAFETY,


                                            Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:21-cv-00614-MHC
                   ____________________
USCA11 Case: 21-10892              Date Filed: 02/07/2022       Page: 2 of 4




2                           Opinion of the Court                     21-10892


Before WILSON and LUCK, Circuit Judges. *
PER CURIAM:
     Dewayne Roberts appeals the district court’s dismissal of his
complaint for failure to state a claim. We affirm.
       In 2021, Roberts sued Mark McDonough, the Commissioner
of Georgia’s Department of Public Safety. Roberts alleged that
McDonough violated the Motor Carrier Safety Assistance Pro-
gram, 49 U.S.C. § 31102, by exercising “unreasonable official care
and or unreasonable individual negligent conduct,” causing Rob-
erts “mental,” “emotional,” and “psychological” harm. According
to Roberts, this caused “consequential harm” to Roberts’s “driving
record reputation in the trucking business” and limited his “com-
mercial career employment.”
       The district court sua sponte dismissed Roberts’s complaint
under 28 U.S.C. section 1915(e)(2)(B)(ii) for failure to state a claim.
The district court dismissed Roberts’s complaint because it “fail[ed]
to specify how [McDonough] violated any provisions of the [Motor
Carrier Safety Assistance Program].” Any amendment, the district
court concluded, would be “futile” since Roberts’s allegations were
“not prohibited by any provision” in the Motor Carrier Safety As-
sistance Program. Roberts appeals the dismissal.



*   This opinion is being entered by a quorum pursuant to 28 U.S.C. § 46(d).
USCA11 Case: 21-10892        Date Filed: 02/07/2022     Page: 3 of 4




21-10892               Opinion of the Court                        3

        We review de novo the district court’s sua sponte dismissal
of Roberts’s complaint for failure to state a claim. Brooks v. War-
den, 800 F.3d 1295, 1300 (11th Cir. 2015). And we also review the
district court’s futility finding de novo. Chang v. JPMorgan Chase
Bank, N.A., 845 F.3d 1087, 1093–94 (11th Cir. 2017).
       Roberts argues that the district court erred by dismissing his
complaint because he presented “demonstrative video evidence”
that “goes to the . . . merits and elements” of his claims. He also
contends that the Motor Carrier Safety Assistance Program man-
dates certain “procedures” “until vehicle repairs are corrected” or
the “condition[]” of a “commercial driver” “suspected” of driving
under the influence of alcohol or drugs “improve[s].” He further
argues that he should receive an opportunity to amend his com-
plaint to remedy any “deficiency.”
       We agree with the district court that Roberts’s complaint
failed to state a claim under the Motor Carrier Safety Assistance
Program. The Program requires states to propose plans to im-
prove highway safety for approval by the Department of Transpor-
tation. See 49 U.S.C. § 31102(b). Roberts’s complaint didn’t explain
how McDonough violated the Motor Carrier Safety Assistance
Program and he didn’t allege any “viable legal theory” to sustain
recovery under the statute. See Fin. Sec. Assurance, 500 F.3d at
1282–83. And because Roberts’s complaint failed to demonstrate
that McDonough violated a statute or ordinance, it also failed to
establish that McDonough was negligent per se. Hubbard v. Dep’t
of Transp., 568 S.E. 2d 559, 566 (Ga. Ct. App. 2002) (“[N]egligence
USCA11 Case: 21-10892         Date Filed: 02/07/2022     Page: 4 of 4




4                       Opinion of the Court                 21-10892

per se arises when a statute or ordinance is violated.”). Although
Roberts argues that “demonstrative video evidence presented in
this case” establishes the elements of his claims, he failed to submit
that evidence or describe what that evidence would show.
        The district court correctly concluded that any amendment
to Roberts’s complaint would be futile. While Roberts argues that
he should receive an opportunity to remedy any deficiency in his
complaint, he doesn’t challenge the district court’s ruling on futility
or demonstrate how “a more carefully drafted complaint might
state a claim.” See Silberman, 927 F.3d at 1132; see also Sapuppo
v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (ex-
plaining that a party abandons an argument where he “do[es] not
devote even a small part of [his] opening brief to arguing the merits
of the district court’s . . . holdings”).
       AFFIRMED.